United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.A., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-887
Issued: October 23, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 18, 2009 appellant filed a timely appeal of a November 17, 2008 decision of
the Office of Workers’ Compensation Programs, finding that his request for reconsideration was
untimely and failed to show clear evidence of error. Pursuant to 20 C.F.R. §§ 501.2 and 501.3,
the Board’s jurisdiction is limited to decisions issued within one year of the filing of the appeal.
Since the most recent merit decision was issued November 28, 2005, the Board does not have
jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly found that appellant’s application for
reconsideration was untimely and failed to show clear evidence of error.
FACTUAL HISTORY
Appellant filed a traumatic injury claim (Form CA-1) alleging that on November 12,
2004 he sustained a back injury in the performance of duty while moving boxes. By decision
dated November 28, 2005, the Office denied the claim for compensation. It found that the

medical evidence was insufficient to establish an injury. Appellant requested an appeal before
the Board. By order dated May 25, 2006, the Board dismissed the appeal at appellant’s request
to seek reconsideration and submit new evidence to the Office.1
On April 24, 2007 the Office received additional evidence. Appellant submitted a copy
of the Board’s May 25, 2006 order, on which he indicated that he had received the order on
May 31, 2006 and believed he had until May 31, 2007 to file an appeal.
By letter dated April 30, 2007, the Office stated that it was unclear whether appellant was
requesting reconsideration of the November 28, 2005 decision and requested clarification. On
July 18, 2007 it received a letter dated April 18, 2007 requesting reconsideration. Appellant
indicated that his prior appeal had been dismissed by the Board to enable him to request this
reconsideration.
On July 25, 2007 he submitted a June 22, 2007 letter, requesting
reconsideration of his claim. The record indicates that on November 13, 2007, appellant
submitted additional evidence.
In a decision dated November 17, 2008, the Office determined that appellant’s
reconsideration request was untimely. It further denied the request on the grounds that it did not
establish clear evidence of error.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides that the Office may review an
award for or against compensation upon application by an employee (or his or her representative)
who receives an adverse decision.2 The employee shall exercise this right through a written
request to the district Office. The request, along with the supporting statements and evidence, is
called the “application for reconsideration.”3
Section 8128(a) of the Act4 does not entitle a claimant to a review of an Office decision
as a matter of right.5 This section vests the Office with discretionary authority to determine
whether it will review an award for or against compensation.6 The Office, through regulations,

1

Docket No. 06-757 (issued May 25, 2006).

2

5 U.S.C. § 8128(a).

3

20 C.F.R. § 10.605 (1999).

4

5 U.S.C. § 8128(a).

5

Leon D. Faidley, Jr., 41 ECAB 104 (1989).

6

Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application.”

2

has imposed limitations on the exercise of its discretionary authority under 5 U.S.C. § 8128(a).7
As one such limitation, the Office has stated that it will not review a decision denying or
terminating a benefit unless the application for reconsideration is filed within one year of the
date of that decision.8 The Board has found that the imposition of this one-year limitation does
not constitute an abuse of the discretionary authority granted the Office under 5 U.S.C.
§ 8128(a).9
The Board has held, however, that a claimant has a right under 5 U.S.C. § 8128(a) to
secure review of an Office decision upon presentation of new evidence that the decision was
erroneous.10 In accordance with this holding, the Office has stated in its procedure manual that it
will reopen a claimant’s case for merit review, notwithstanding the one-year filing limitation set
forth in 20 C.F.R. § 10.607(a), if the claimant’s application for review shows “clear evidence of
error” on the part of the Office.11
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by the Office.12 The evidence must be positive, precise and explicit and must
be manifest on its face that the Office committed an error.13 Evidence which does not raise a
substantial question concerning the correctness of the Office’s decision is insufficient to establish
clear evidence of error.14 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.15 This entails a limited review by the Office of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of the Office.16 The Board
makes an independent determination of whether a claimant has submitted clear evidence of error
on the part of the Office such that the Office abused its discretion in denying merit review in the
face of such evidence.17
7

Thus, although it is a matter of discretion on the part of the Office whether to review an award for or against
payment of compensation, it has stated that a claimant may obtain review of the merits of a claim by: (1) showing
that the Office erroneously applied or interpreted a specific point of law; (2) advancing a relevant legal argument not
previously considered by the Office; or (3) submitting relevant and pertinent evidence not previously considered by
the Office; see 20 C.F.R. § 10.606(b).
8

Id. at § 10.607(a).

9

See Leon D. Faidley, Jr., supra note 5.

10

Leonard E. Redway, 28 ECAB 242 (1977).

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(c) (May 1996).

12

See Dean D. Beets, 43 ECAB 1153 (1992).

13

See Leona N. Travis, 43 ECAB 227 (1991).

14

See Jesus D. Sanchez, 41 ECAB 964 (1990).

15

See Leona N. Travis, supra note 13.

16

See Nelson T. Thompson, 43 ECAB 919 (1992).

17

Gregory Griffin, 41 ECAB 458 (1990).

3

ANALYSIS
The most recent merit decision by the Office denying appellant’s claim for an injury was
dated November 28, 2005. Appellant initially requested an appeal with the Board, but his appeal
was dismissed on May 25, 2006 at his request in order to pursue reconsideration before the
Office. He contends that the Board’s May 25, 2006 order allowed him to request reconsideration
before the Office up to one year after he received the order on May 31, 2006. The Board’s order
advised appellant that he should submit a written request for reconsideration and noted that a
claimant generally has one year from the date of an adverse Office decision to request an appeal
before the Board. The Board’s order did not advise appellant that he had one year in which to
request reconsideration before the Office. The Office’s regulations, as noted, clearly provide that
a timely application for reconsideration must be made within one year of the Office’s decision.
Appellant, therefore, had until November 28, 2006 to file a timely application for
reconsideration. Since his application for reconsideration was dated April 18, 2007, it is
untimely.
In this case, appellant did not clearly state the reasons he felt the Office’s November 28,
2005 decision was in error. While many documents were submitted to the record, there is little
evidence that is relevant to the issue presented. Appellant’s claim was for a back injury
sustained while moving boxes on November 12, 2004. In an October 4, 2005 report, Dr. Ronald
Hamm, Board-certified in family practice, noted in his history that appellant was “initially seen
by administrative medicine for complaints related to an occupational ‘injury’ which occurred due
to moving cartons of books on or about November 12, 2004. Appellant was treated and returned
to duty.” Dr. Hamm did not provide a complete history of the incident, a diagnosis or opinion on
causal relationship between a diagnosed condition and the employment incident.
There is no evidence of record that is sufficient to establish clear evidence of error by the
Office in the denial of the claim. The Board finds that the Office properly denied the application
for reconsideration in this case.
CONCLUSION
The Board finds that appellant’s application for reconsideration was untimely and failed
to show clear evidence of error by the Office.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 17, 2008 is affirmed.
Issued: October 23, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

